                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ROVER PIPELINE, LLC                                    :
                                                       :    Case No. 2:17-cv-00105
               Plaintiffs,                             :
                                                       :    JUDGE ALGENON L. MARBLEY
       v.                                              :
                                                       :    Magistrate Judge Jolson
MARK C. KANZIGG, et al.,                               :
                                                       :
                                                       :
               Defendants.                             :


                                       OPINION & ORDER

                                       I. INTRODUCTION

       This matter is before the Court on Defendants North American Coal Royalty Company and

Bellaire Corporation’s (“Defendants”) Motion for Supplemental Instructions. Doc. 920. For the

reasons set forth below, the Court DENIES the Motion [#920].

                                        II. BACKGROUND

       On March 31, 2020, the Commission will hold a hearing to determine the just

compensation and/or damages that Plaintiff Rover Pipeline, LLC owes to Defendants for

constructing a pipeline on Defendants’ property. Previously, the Court, after considering all

objections from parties to this litigation, issued a set of instructions to the Commission with respect

to the law it must apply in dispatching its duties. See Doc. 722. Relevant here, the Court issued

the following instructions regarding comparable sales and mineral evaluations:

       Evidence as to Sales and Leases of Comparable Properties. Evidence may be received
       as to sales and leases of allegedly comparable properties in the vicinity, and in other areas.
       Bona fide sales of comparable properties, made within a reasonable time before the date of
       taking of the property involved may be the best obtainable evidence of market value at the
       time of taking. Each commissioner should consider such evidence to the extent that he
       finds it of assistance in arriving at his finding as to market value.
                                                  1
       Mineral Valuation. In addition to comparable sales, income capitalization may be used
       to determine the fair market value of mineral properties, if the owner proves that sufficient
       minerals remain to allow the commercial recovery and sale of the minerals and if the owner
       has established beyond mere speculation that Rover’s actions have impeded his or her
       ability to access those same minerals. The Commission may assess the foreseeable net
       income flow from the property for its productive life, based on evidence derived from or
       demonstrably related to the actual market in mineral royalties, reduced to a present value
       figure.

Id. at 20, 28. Defendants have filed a timely Motion seeking to amend the above instructions,

clarifying that the Commission: (1) may not consider forced sales as evidence of fair market value;

and (2) must consider the full value of minerals (e.g., coal), and not just the royalties that a lessor

might receive in return. See Doc. 722 at 29 (“Any objection or supplemental instruction must be

made specifically and in writing to this Court thirty (30) days prior to a scheduled hearing.”).

Plaintiff opposes both proposed amendments.

                                          III. ANALYSIS

                                       1. Comparable Sales

       First, Defendants ask the Court to amend its instruction regarding comparable sales to make

clear that the Commission cannot consider forced sales as evidence of fair market value. To that

end, Defendants have proposed the following amendment, captured in the italicized language:

       Evidence as to Sales and Leases of Comparable Properties. Evidence may be received
       as to sales and leases of allegedly comparable properties in the vicinity, and in other areas.
       Bona fide sales of comparable properties, made within a reasonable time before the date of
       taking of the property involved may be the best obtainable evidence of market value at the
       time of taking. Each commissioner should consider such evidence to the extent that he
       finds it of assistance in arriving at his finding as to market value. Forced sales, i.e.,
       involuntary transactions involving either a buyer compelled to buy or a seller compelled
       to sell, shall not be admitted as evidence of fair market value. Sales of property pursuant
       to an order of a bankruptcy court are one example of forced sales.

Doc. 920 at 6-7.




                                                  2
       Under Ohio law, a forced sale is not competent evidence of fair market value. Indeed, in

Masheter v. Brewer, the Supreme Court of Ohio held:

       The concept of fair market value requires that the bargained price was freely arrived at,
       i.e., that the transaction was between a willing buyer and a willing seller. Where the sale
       is forced, either the seller is obligated to act with undue haste or the buyer is compelled to
       pay a higher price than an ordinary purchaser would be willing to pay. Therefore, the price
       paid on such forced sales is not competent as evidence of the fair market value of the
       property.

40 Ohio St. 2d 31, 33 (1974). A sale may be considered forced when it is one compelled by the

legal process. City of Toledo v. Delbert, 1989 WL 65104, at *1 (Ohio Ct. App. June 16, 1989)

(“In addition to a sale which is the result of a legal process, a sale prompted by compelling business

circumstances, such as where property is taken in discharge of debt, may be viewed as a forced

sale.”); see Warrensville Heights City Sch. Dist. Bd. of Educ. v. Cuyahoga Cty. Bd. of Revision,

145 Ohio St. 3d 115 (2016) (“[S]ales conducted under supervision of a court order are forced sales

which are not indicative of true value.”).

       Here, Plaintiff apparently plans to introduce a bankruptcy sale at the Commission hearing

as comparative evidence of the fair market value of Defendants’ property. Defendants thus seek

an amendment to the Court’s instructions, effectively barring Plaintiff from submitting this

evidence to the Commission because it constitutes a forced sale. The Court, however, finds that

Defendants’ request would be more appropriately suited for a motion in limine. See, e.g., Rockies

Express Pipeline, LLC v. 4.895 Acres of Land, More or Less, In Butler Cty. Ohio, 2009 WL

1163054 (S.D. Ohio Apr. 28, 2009).           This is because whether a sale was “forced” is an

individualized inquiry in which the offeror of the evidence must establish that a particular sale was

voluntary. See Hagan v. Madison Ave. Land Co., 1991 WL 39768 (Ohio Ct. App. Mar. 21, 1991).

To amend the Court’s instructions, without a full understanding of the evidence Plaintiff seeks to

introduce, would deprive Plaintiff of the opportunity to rebut Defendants’ contention of a forced

                                                  3
sale.   Accordingly, the Court DENIES Defendants’ Motion with respect to amending the

instruction on comparable sales.

                                      2. Mineral Valuation

        Second, Defendants ask the Court to amend its instruction regarding mineral valuation to

make clear that the Commission must consider the full value of the coal on its property, and not

just the royalties stemming from that coal. Defendants argue that limiting the Commission’s

evaluation of mineral rights to royalties ignores their full property interest, which is complete

ownership of the coal, and not a mere lessor interest that generates royalties. Defendants have,

therefore, proposed the following amendment, which is reflected in the italicized language:

        Mineral Valuation. In addition to comparable sales, income capitalization may be used
        to determine the fair market value of mineral properties, if the owner proves that sufficient
        minerals remain to allow the commercial recovery and sale of the minerals and if the owner
        has established beyond mere speculation that Rover’s actions have impeded his or her
        ability to access those same minerals. The Commission may assess the foreseeable net
        income flow from the property for its productive life, based on evidence derived from or
        demonstrably related to the actual market for the minerals in question, reduced to a present
        value figure.

Doc. 920 at 8.

        In United States v. 103.38 Acres of Land, More or Less, Situated in Morgan Cty., Com. of

Ky., the Sixth Circuit held that in the absence of comparable sales evidence, “the logical first step

in valuing land is to determine the value of the mineral in place.” 660 F.2d 208, 212 (6th Cir.

1981). The Sixth Circuit then went on to state that some form of a royalty capitalization method

is the appropriate way to value mineral deposits. Id. (“In the absence of probative comparable

sales, we believe that some form of royalty capitalization is an appropriate means of valuing the

mineral deposit located on the Oldfield land.”). The Court’s final instructions to the Commission

reflects this guidance. See Doc. 722 at 28 (“The Commission may assess the foreseeable net

income flow from the property for its productive life, based on evidence derived from or

                                                 4
demonstrably related to the actual market in mineral royalties, reduced to a present value figure.”);

cf. 103.38 Acres of Land, 660 F.2d at 212 (“[T]he value of a coal deposit is determinable by

multiplying the recoverable tonnage of mineral by a given royalty per ton, and by discounting the

sum thus obtained to present value.”).

       Here, the Court finds that its instructions to the Commission fully and accurately reflect a

recognized method of mineral valuation. While Defendants present out-of-circuit case law

offering a competing method, Whitney Benefits, Inc. v. United States, 18 Cl. Ct. 394, 407- 410

(Fed. Cl. 1989), the Court is not compelled, on this basis alone, to amend its instruction nearly two

years after the fact. Accordingly, the Court DENIES Defendants’ Motion with respect to

amending the instruction on mineral valuation.

                                         IV. CONCLUSION

       For the reasons stated herein, the Court DENIES Defendants’ Motion to Supplement

Instructions [#920].

       IT IS SO ORDERED.

                                               /s/ Algenon L. Marbley___
                                              ALGENON L. MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE

DATED: March 27, 2020




                                                 5
